Case 1-19-43084-ess Doc15 Filed 07/12/19 Entered 07/12/19 15:51:33

 

Anadel Canale P.C.
Attorney At Law _
anadelcanalel@ yahoo.com
Long Island Office (Main Office) Queens Office
1805 5 Avenue, Suite 8 150-52 14™ Avenue, 2" Fi
Bayshore, NY 11706 Whitestone, NY 11357

631-414-7040

- United States Eastern District of New York
Bankruptey Court
560 Cadman Plaza
Brooklyn, NY 11201
Hon. Elizabeth 8. Stong

Debra Kramer Debra Kramer, PLLC
98 Cutter Mill Road Suite 466 - South
Great Neck, New York 17021

The Margolin & Weinreb Law Group
165 Eileen Way

Suite 101

Syosset NY 11791

Re: 19-43084

718-746-2100

July 12, 2019

Debtor: Ralph W. Bolgehn

Dear Hon. Stong

‘I have just been retained by the Debtor Ralph W. Bolgehn to assist him with the bankruptcy he

field on May 21, 2019.

I will be filing a notice of appearance and making an application to the court to be registered as

counsel for this debtor.

[have reviewed his file and am confident I can submit the missing schedules of his petition by
Monday. However, I do not have enough time to review the motion to lift the stay and submit a
response. I will be requesting a short adjournment so I can properly respond to the motion.
Case 1-19-43084-ess Doc15 Filed 07/12/19 Entered 07/12/19 15:51:33

If you have any questions, please do not hesitate to contact me on my cell phone 347-804-3023.

Anadet Canale
